                United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________


No. 18-3017                                                September Term, 2019
                                                                    1:16-cr-00009-TSC-1
                                                  Filed On: November 5, 2019 [1814370]
United States of America,

              Appellant

      v.

Joseph Ricky Park, also known as Joseph
Demasi,

              Appellee

                                     MANDATE

       In accordance with the judgment of September 13, 2019, and pursuant to
Federal Rule of Appellate Procedure 41, this constitutes the formal mandate of this
court.


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Ken R. Meadows
                                                         Deputy Clerk




Link to the judgment filed September 13, 2019
